COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00384-CV


BRENDA COMBES AND TOM                                              APPELLANTS
COMBES

                                        V.

TARSEM GILL                                                           APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      We have considered “Appellants’ Motion to Dismiss with Prejudice.” It is

the court’s opinion that the motion should be granted. Therefore, we lift the stay

entered on January 3, 2014, and dismiss this appeal.       See Tex. R. App. P.

42.1(a)(1).

                                                  PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: MEIER, MCCOY, and GABRIEL, JJ.

DELIVERED: January 30, 2014




                                2